Welch, C. J.,
dissenting, said: I concur with the court below. I think this contract, to say the least, admits of the construction that Denton and Chattle released all claim for advances made to Sherman, and the parol evidence showed that, if such advances were not released, the property was sold for less than half of what it had been previously estimated at by the parties, and that in attempts at a settlement between the parties, and for a long time afterward, no claim for said advances was set up by Denton and Chattle.